PER CURIAM.
By petitions for writs of certiorari we have for review orders of the Florida Industrial Commission bearing date December 15, 1966.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petitions, the records and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petitions are therefore denied.
The respondent, Hodges, is allowed a total attorney’s fee of $500.00 for the two cases, consolidated in this Court.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.